



COURT OF APPEAL FOR ONTARIO

CITATION:
Mannell v. Okoakih, 2012
    ONCA 259

DATE: 20120420

DOCKET: C54590

Feldman, Simmons and Cronk JJ.A.

BETWEEN

Gina Cambone and David Mannell

Plaintiffs (Respondents)

and

Jonathan Chukwudi Okoakih and Royal LePage Real
    Estate Services Ltd.

Defendants (Appellant)

Richard Odeleye, for the appellant Jonathan Chukwudi
    Okoakih

Glen E. Cohen for the respondents

Heard and released orally: April 12, 2012

On appeal from the order of Justice Douglas K. Gray of
    the Superior Court of Justice, dated October 17, 2011.

ENDORSEMENT

[1]

The motion judge granted summary judgment to the respondent vendors for
    damages arising from a failed real estate transaction.

[2]

We see no error in the motion judges decision.

[3]

Because of the time of the essence provision in the contract, the
    vendors were under no obligation to extend the closing date.

[4]

Following the closing date, the appellant purchaser failed to tender
    funds on the respondent vendors. In these circumstances, it is not open to the
    appellant to claim that the respondent vendors fell short on their obligation
    to mitigate by failing to complete the transaction with the appellant.

[5]

We see no basis for interfering with the motion judges conclusion that
    the steps taken by the vendors to mitigate were reasonable.

[6]

In all the circumstances, the appeal is dismissed with costs to the
    respondent vendors, fixed in the amount of $5,000, inclusive of disbursements
    and all applicable taxes.

Signature:    K. Feldman J.A.

Janet Simmons J.A.

E. A. Cronk J.A.


